2020Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Priority
           
           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 



Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 4/23/2021 has been considered by the Examiner and made of record in the application file.



Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



          Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hedayat et al. (U.S. Patent # 10219271), in view of Noh et al. (U.S. PG-Publication # 2020/0228634).
 

          Consider claim 1 Hedayat et al. clearly disclose a multi-user downlink orthogonal frequency-division multiple access (OFDMA) configuration method comprising:  
          assigning contiguous resource units (RUs) included in a channel to a plurality of stations, respectively (col. 15, lines 18-27 (A set of sub-bands or a set of subcarriers may also be referred to as a Resource Unit (RU) A sub-band is represented in FIG. 8 as a horizontal partition of the DL OFDMA PPDU 800 where a set of contiguous tones for a contiguous set of OFDM symbols are designated for a given ); 
          However, Hedayat et al. do not specifically disclose modulation and coding schemes assigned to the first stations are monotonic. 
          In the same field of endeavor, Noh et al. clearly show:  
          assigning, by an access point (AP), one modulation and coding scheme (MCS) to each of said plurality of stations, wherein data rates of modulation and coding schemes that are assigned to first stations and associated with contiguous first RUs assigned to the first stations are monotonic, where the first stations are included in said plurality of stations (par. 153 (A User Identifier (AID12) subfield 1020 indicates an Association Identifier (AID) of a station allocated a Resource Unit (RU) in which to transmit one or more MPDU(s) in the HE TB PPDU transmitted in response to the Trigger frame), par. 201 (In a DL MU transmission with STAs assigned with different MCS values, the mid-amble fields might not be lined up for the resource block allocated to the respective STAs, and as a result an FFT window may not line up across resource blocks, which may increase implementation complexity. The MCS values for each assigned STA may be determined by all of the all STAs); EN: A person skilled in the art can easily assign MCS value to each station in a monotonic manner).                
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a multi-user downlink orthogonal frequency-division multiple access (OFDMA) configuration method, as taught by Hedayat, and show modulation and coding schemes assigned to the first stations are monotonic, as taught by Noh, so that network performance can be optimized.





          Claims 2, 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hedayat et al. (U.S. Patent # 10219271), in view of Noh et al. (U.S. PG-Publication # 2020/0228634), and in view of Porat et al. (U.S. PG-Publication # 2015/0280953).

          Consider claim 2, and as applied to claim 1 above, 
                          claim 13, and as applied to claim 12 above,
Hedayat et al. clearly disclose the multi-user downlink orthogonal frequency-division multiple access (OFDMA) configuration method as described.
          However, Hedayat et al. do not specifically disclose the first stations are all of said plurality of stations that utilize the channel for downlink transmission of one packet.
          In the same field of endeavor, Porat et al. clearly show:  
          wherein the first stations are all of said plurality of stations that utilize the channel for downlink transmission of one packet (par. 44 (the BS or AP 116 generates a first OFDMA packet based on a first OFDMA frame structure that includes a set of RUs and a set of unused sub-carriers that are devoid of modulation data located within a frequency band. In some examples, at least some RUs of the set of RUs include a respective common number of contiguous sub-carriers, wherein the set of unused sub-carriers are interspersed with the set of RUs)).                 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a multi-user downlink orthogonal frequency-division multiple access (OFDMA) configuration method, as taught by Hedayat, and show the first stations are all of said plurality of stations that utilize the channel for downlink transmission of one packet, as taught by Porat, so that network performance can be optimized.



          Consider claim 4, and as applied to claim 2 above, Hedayat et al. clearly disclose the multi-user downlink orthogonal frequency-division multiple access (OFDMA) configuration method as described.
          However, Hedayat et al. do not specifically disclose the RU sizes of the contiguous RUs are monotonic 
          In the same field of endeavor, Porat et al. clearly show:
          deciding RU sizes of the contiguous RUs assigned to said plurality of stations, wherein the RU sizes of the contiguous RUs are monotonic (par. 61 (In general, a RU may be viewed as a set of sub-carriers, and the OFDMA frame structures may be implemented using any number of RUs having any number of sizes. In one example, a first RU includes 26 contiguous sub-carriers that include 24 data sub-carriers, and 2 pilot sub-carriers; a second RU includes 52 contiguous sub-carriers that include 48 data sub-carriers, and 4 pilot sub-carriers; a third RU includes 106 contiguous sub-carriers that include 102 data sub-carriers, and 4 pilot sub-carriers….)).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a multi-user downlink orthogonal frequency-division multiple access (OFDMA) configuration method, as taught by Hedayat, and show the RU sizes of the contiguous RUs are monotonic, as taught by Porat, so that network performance can be optimized.





          Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hedayat et al. (U.S. Patent # 10219271), in view of Noh et al. (U.S. PG-Publication # 2020/0228634) and Porat et al. (U.S. PG-Publication # 2015/0280953 ), and in view of Maaref et al. (U.S. PG-Publication # 2014/0086072).


          Consider claim 3, and as applied to claim 2 above,
                          claim 14, and as applied to claim 13 above,  
Hedayat et al. clearly disclose the multi-user downlink orthogonal frequency-division multiple access (OFDMA) configuration method as described.
          However, Hedayat et al. do not specifically disclose transmission power levels are monotonic. 
          In the same field of endeavor, Maaref et al. clearly show:                                       
          deciding one transmission power level for downlink of each of said plurality of stations (par. 11 (The method proceeds to assign Power Assignment values to UEs in decreasing order of their geometry/channel performance distribution, such that the highest Power Assignment value is assigned to the UEs experiencing the poorest cellular performance (e.g., "poor geometry") in a cell, with the next highest Power Assignment value being assigned to the UEs in the class experiencing the next poorest cellular performance, and so on until all UEs have been assigned a Power Assignment value)); 
          wherein transmission power levels that are decided for the contiguous RUs assigned to said plurality of stations are monotonic (par. 11 (The method proceeds to assign Power Assignment values to UEs in decreasing order of their geometry/channel performance distribution, such that the highest Power Assignment value is assigned to the UEs experiencing the poorest cellular performance (e.g., "poor geometry") in a cell, with the next highest Power Assignment value being assigned to the UEs in the class experiencing the next poorest cellular performance, and so on until all UEs have been assigned a Power Assignment value)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a multi-user downlink orthogonal frequency-division multiple access (OFDMA) configuration method, as taught by Hedayat, and show transmission power levels are monotonic, as taught by Maaref, so that network performance can be optimized.




          Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hedayat et al. (U.S. Patent # 10219271), in view of Noh et al. (U.S. PG-Publication # 2020/0228634) and Porat et al. (U.S. PG-Publication # 2015/0280953 ), and in view of Ezri et al. (U.S. PG-Publication # 2018/0337811).


          Consider claim 5, and as applied to claim 2 above, 
                          claim 15, and as applied to claim 13 above,
Hedayat et al. clearly disclose the multi-user downlink orthogonal frequency-division multiple access (OFDMA) configuration method as described.
          However, Hedayat et al. do not specifically disclose an RU having a lowest frequency of the channel. 
          In the same field of endeavor, Ezri et al. clearly show:
          wherein the contiguous RUs comprise an RU having a lowest frequency of the channel (par. 10 (The apparatus comprises a signal modulator adapted to transmit a signal over a set of contiguous equally spaced frequency sub-carriers ranging from a lowest frequency sub-carrier via intermediate sub-carriers to a highest frequency sub-carrier)).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a multi-user downlink orthogonal frequency-division multiple access (OFDMA) configuration method, as taught by Hedayat, and show an RU having a lowest frequency of the channel, as taught by Ezri, so that network performance can be optimized.



          Consider claim 6, and as applied to claim 2 above,
                          claim 16, and as applied to claim 13 above,  
Hedayat et al. clearly disclose the multi-user downlink orthogonal frequency-division multiple access (OFDMA) configuration method as described.
          However, Hedayat et al. do not specifically disclose an RU having a highest frequency of the channel. 
          In the same field of endeavor, Ezri et al. clearly show:
          wherein the contiguous RUs comprise an RU having a highest frequency of the channel (par. 10 (The apparatus comprises a signal modulator adapted to transmit a signal over a set of contiguous equally spaced frequency sub-carriers ranging from a lowest frequency sub-carrier via intermediate sub-carriers to a highest frequency sub-carrier)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a multi-user downlink orthogonal frequency-division multiple access (OFDMA) configuration method, as taught by Hedayat, and show an RU having a highest frequency of the channel, as taught by Ezri, so that network performance can be optimized.






         Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hedayat et al. (U.S. Patent # 10219271), in view of Porat et al. (U.S. PG-Publication # 2015/0280953).
 

        
         Consider claim 12, Hedayat et al. clearly disclose a multi-user downlink orthogonal frequency-division multiple access (OFDMA) configuration method comprising: 
         assigning contiguous resource units (RUs) included in a channel to a plurality of stations, respectively (col. 15, lines 18-27 (A set of sub-bands or a set of subcarriers may also be referred to as a Resource Unit (RU) A sub-band is represented in FIG. 8 as a horizontal partition of the DL OFDMA PPDU 800 where a set of contiguous tones for a contiguous set of OFDM symbols are designated for a given payload whose expected destination is a station or a set of stations); 
          However, Hedayat et al. do not specifically disclose RU sizes of contiguous first RUs assigned to first stations are monotonic
          In the same field of endeavor, Porat et al. clearly show: 
          deciding, by an access point (AP), RU sizes of the contiguous RUs, wherein RU sizes of contiguous first RUs assigned to first stations are monotonic, where the first stations are included in said plurality of stations (par. 61 (In general, a RU may be viewed as a set of sub-carriers, and the OFDMA frame structures may be implemented using any number of RUs having any number of sizes. In one example, a first RU includes 26 contiguous sub-carriers that include 24 data sub-carriers, and 2 pilot sub-carriers; a second RU includes 52 contiguous sub-carriers that include 48 data sub-carriers, and 4 pilot sub-carriers; a third RU includes 106 contiguous sub-carriers that include 102 data sub-carriers, and 4 pilot sub-carriers….)).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a mobile wireless communication device, as taught by Hedayat, and show RU sizes of contiguous first RUs assigned to first stations are monotonic, as taught by Porat, so that network performance can be optimized.
 


 
                                             Allowable Subject Matter

 	Claims 7-11 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
January 18, 2022